Title: From John Adams to John Jay, 27 October 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster Octr. 27. 1785
          
          Yesterday at the Levee at St. James’s, the Marquis of Carmarthen came to me and told me, that he Should deliver those Papers I had communicated to him relative to the Correspondence between Governor Bowdoin and Captain Stanhope, to Lord How, in whose Department it was to consider such Things. His Lordship added that He Thought some of the Letters extreamly improper in a Captain of a Man of War to a Governor: and that he had carefully examined the Letters of the Governor to See if there was any Thing which could have given Occasion to them or excused them: but that he could find nothing. I Suppose from this Information, that the Captains Letters will be dissapproved at Court as they are generally by Men of Sense, although Some of John Bulls Children, who cannot, or will not distinguish between ill Nature, or ill Manners, and Spirit, Applaud them.
          With great Regard, I have the Honour to be / Sir your most obedient and most humble / Servant
          
            John Adams.
          
        